UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /A x QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED DECEMBER 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number000-52837 GOLDEN STAR RESOURCE CORP. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 350 - 6338 North New Braunfels Avenue San Antonio, TX78209 (Address of principal executive offices, including zip code.) (210) 862-3071 (telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YESxNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES o NO x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 7,070,000 as of February 22, i GOLDEN STAR RESOURCE CORP. (An Exploration Stage Company) PART I – FINANCIAL INFORMATION FINANCIAL STATEMENTS Item 1 Financial Statements: Balance Sheets as of December 31, 2009 and June 30, 2009 1 Statements of Operations for the three and six months endedDecember 31,2009, 2008 and April 21, 2006 to December 31, 2 Statements of Cash Flows for the six months endedDecember 31,2009, 2008 and April 21, 2006 to December 31, 2009 3 Notes to Financial Statements 4- 10 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 - 13 Item 3 Quantitative and Qualitative Disclosures About Market Risk 14 Item 4 Controls and Procedures 14 PART II – OTHER INFORMATION Item 1A Risk Factors 14 Item 6 Exhibits 14 Signatures 15 ii GOLDEN STAR RESOURCE CORP. (An Exploration Stage Company) BALANCE SHEETS (Stated in U.S. Dollars) DECEMBER 31, JUNE 30 2009 2009 ASSETS Current Cash $ - $ 529 LIABILITIES Current Liabilities Bank indebtedness $ 10 $ – Accounts payable and accrued liabilities 3,583 15,942 Due to related parties 33,815 14,625 37,408 30,567 STOCKHOLDERS’(DEFICIENCY) EQUITY Capital Stock Authorized: 100,000,000 voting common shares with a par value of $0.00001 per share 100,000,000 preferred shares with a par value of $0.00001 per share, none issued Issued: 7,070,000 common shares at December 31, 2009 and June 30, 2009 70 70 Additional paid in capital 106,990 106,990 Deficit Accumulated During the Exploration Stage (144,468 ) (137,098 ) (37,408 ) (30,038 ) $ - $ 529 The accompanying notes are an integral part of these financial statements. 1 GOLDEN STAR RESOURCE CORP. (An Exploration Stage Company) STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE LOSS (Stated in U.S. Dollars) Cumulative Period From Three Three Six Six Exploration Months Months Months Months Inception Ended Ended Ended Ended April 21, 2006 December 31, December 31, December 31, December 31, to December 31, 2009 2008 2009 2008 2009 Revenue – Expenses Professional fees $ 2,532 $ 13,743 $ 4,211 $ 14,743 $ 115,031 Consulting fees – - – – 15,859 Mineral claim payment – 10,000 Transfer and filing fees – – – 3,658 Office and sundry 53 – 112 36 7,443 Foreign exchange gain 1,395 – 3,047 (144 ) (7,523 ) 3,980 13,743 7,370 14,635 144,468 Net Loss and Comprehensive Loss (3,980 ) (13,743 ) (7,370 ) (14,635 ) (144,468 ) Basic And Diluted Loss Per Common Share $ (0.00 ) $ (0.00 ) $ (0.00 ) $ (0.00 ) Weighted Average Number Of Common Shares Outstanding – Basic and Diluted 7,070,000 7,070,000 7,070,000 7,070,000 7,070,000 The accompanying notes are an integral part of these financial statements. 2 GOLDEN STAR RESOURCE CORP. (An Exploration Stage Company) STATEMENTS OF CASH FLOWS (Stated in U.S. Dollars) Cumulative Period From Six Six Exploration Months Months Inception Ended Ended April 21, 2006 December 31, December 31, to December 31, 2009 2008 2009 Cash Provided by (Used for): Operating Activities Net loss for the period $ (7,370 ) $ (14,635 ) $ (144,468 ) Changes in operating assets and liabilities: Prepaid expenses and deposits Accounts payable and accrued liabilities (12,359 ) 14,581 3,583 Due to related parties 19,190 33,815 (539 ) (54 ) (107,070 ) Financing Activity Bank indebtedness 10 10 Issue of share capital – – 107,060 10 – 107,070 Net Increase (Decrease) In Cash (529 ) (54 ) – Cash, Beginning Of Period 529 1,318 – Cash, End Of Period $ - $ 1,264 $ - Supplemental Information of Cash Flow Information Interest paid $ – $ – $ – Income taxes paid $ – $ – $ – The accompanying notes are an integral part of these financial statements. 3 GOLDEN STAR RESOURCE CORP. (An Exploration Stage Company) NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2009 (Stated in U.S. Dollars) 1.NATURE OF OPERATIONS Organization The Company was incorporated in the State of Nevada, U.S.A., on April 21, Exploration Stage Activities The Company has been in the exploration stage since its formation and is primarily engaged in the acquisition and exploration of mining claims.Upon location of a commercial minable reserve, the Company expects to actively prepare the site for its extraction and enter a development stage. Going Concern These financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America (“US GAAP”) applicable to a going concern, which contemplates the realization of assets and the satisfaction of liabilities and commitments in the normal course of business. The general business strategy of the Company is to acquire and explore mineral properties.The continued operations of the Company and the recoverability of mineral property costs is dependent upon the existence of economically recoverable mineral reserves, the ability of the Company to obtain necessary financing to complete the development of its properties, and upon future profitable production.The Company has not generated any revenues or completed development of any properties to date.Further, the Company has a working capital deficit of $37,408 (June 30, 2009 - $30,038), has incurred losses of $144,468 since inception, and further significant losses are expected to be incurred in the exploration and development of its mineral properties.The Company will require additional funds to meet its obligations and maintain its operations.There can be no guarantee that the Company will be successful in raising the necessary financing.Management’s plans in this regard are to raise equity financing as required. These conditions raise substantial doubt about the Company’s ability to continue as a going concern.These financial statements do not include any adjustments that might result from this uncertainty. Basis of Presentation The unaudited financial statements as of December 31, 2009 included herein have been prepared without audit pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in financial statements prepared in accordance with United States generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations on a going basic concern-basis. This disclosure presumes funds will be available to finance on-going development, operations and capital expenditures and the realization of assets and the payment of liabilities in the normal course of operations for the foreseeable future. In the opinion of the Company’s management these financial statements reflect all adjustments necessary to present fairly the Company’s financial position at December 31, 2009 and the results of its operation for the six months then ended.Operating results for the six months ended December 31, 2009 are not necessarily indicative of the results that may be expected for the year ending June 30, 2010.It is suggested that these financial statements be read in conjunction with June 30, 2009 audited financial statements and notes thereto. 4 GOLDEN STAR RESOURCE CORP. (An Exploration Stage Company) NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2009 (Stated in U.S. Dollars) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The financial statements of the Company have been prepared in accordance with US GAAP.Because a precise determination of many assets and liabilities is dependent upon future events, the preparation of financial statements for a period necessarily involves the use of estimates which have been made using careful judgment.Actual results may vary from these estimates. The financial statements have, in management’s opinion, been properly prepared within reasonable limits of materiality and within the framework of the significant accounting policies summarized below. a) Exploration Stage Enterprise The Company’s financial statements are prepared using the accrual method of accounting and according to the provisions of ASC 915 “Accounting and Reporting for Development Stage Enterprises,” as it devotes substantially all of its efforts to acquiring and exploring mineral properties.Until such properties are acquired and developed, the Company will continue to prepare its financial statements and related disclosures in accordance with entities in the exploration stage. b) Cash and Cash Equivalents The Company considers all highly liquid instruments with maturity of three months or less at the time of issuance to be cash equivalents. c) Mineral Property Acquisition Payments The Company expenses all costs incurred on mineral properties to which it has secured exploration rights prior to the establishment of proven and probable reserves.If and when proven and probable reserves are determined for a property and a feasibility study prepared with respect to the property, then subsequent exploration and development costs of the property will be capitalized. The Company regularly performs evaluations of any investment in mineral properties to assess the recoverability and/or the residual value of its investments in these assets.All long-lived assets are reviewed for impairment whenever events or circumstances change which indicate the carrying amount of an asset may not be recoverable. d) Exploration Expenditures The Company follows a policy of expensing exploration expenditures until a production decision in respect of the project and the Company is reasonably assured that it will receive regulatory approval to permit mining operations, which may include the receipt of a legally binding project approval certificate. e) Deferred Offering Costs The Company defers the costs incurred to raise equity financing until that financing occurs. At such time that the issuance of new equity occurs, these costs will be netted against the proceeds received or if the financing does not occur, they will be expensed. 5 GOLDEN STAR RESOURCE CORP. (An Exploration Stage Company) NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2009 (Stated in U.S. Dollars) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) f) Asset Retirement Obligations The
